Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A general-purpose engine comprising an engine mam body having a muffler connected to a cylinder: and a cooling mechanism which cools the engine main body,
wherein the cooling mechanism includes:
a cooling fan which generates a cooling air flow by rotating;
a blowing part which blows the cooling air How generated by rotation of the cooling fan; and
a cooling air circulation opening which is disposed at an upper part of a partition which partitions a cylinder chamber to which the cylinder is provided and a muffler chamber to which the muffler is provided, and communicates a side of a cylinder head of the cylinder chamber and an upward side of the muffler chamber,
wherein a ventilation port is formed more to a side of the cylinder chamber than the partition, on an upper surface of a shroud which covers at least part of the cylinder chamber and the muffler chamber.

Generally similar engines having a muffler connected to a cylinder and being cooled by a cooling fan are very well known in the art. The closest prior art is considered to be Ichihashi et al. (US Pub No 2016/0237876) which further discloses an analogous 
However, the prior art does not disclose said features with the additional features of a “shroud which covers at least part of the cylinder chamber and the muffler chamber” (Ichihashi discloses a separate shroud to cover the muffler chamber, see Fig 1) or “wherein a ventilation port is formed more to a side of the cylinder chamber than the partition” on said shroud. Even if the multipart shrouds of Ichihashi, separately covering the muffler and cylinder head chambers were considered to constitute one shroud, the analogous ventilation ports of Ichihashi are on an opposite side from the partition from the cylinder chamber.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747